Title: From Thomas Jefferson to Robert Smith, 7 March 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J to mr Smith.
                            
                            Mar. 7. 07.
                        
                        I return you the letter of Capt. Hull whose ideas on the subject of the persons to be employed are perfectly
                            correct. we have the comfort of having enquired, as was our duty, of finding all right, and jogged the attention of the
                            officers to keep them on their guard. Affectionate salutations.
                    